DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 22 July 2019 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
D’Elia et al. (“Evaluation and comparison of 1,2-indanedione and 1,8-diazafluoren-9-one solutions for the enhancement of latent fingerprints on porous surfaces”, cited by Applicant) discloses a fluorescent material for enhancing latent fingerprints on porous surfaces (abstract) comprising ethyl acetate, indanedione, alcohol (methanol), and/or petroleum ether (Table 1, page 207).
With respect to claims 1 and 11, D’Elia does not disclose the claimed formulation having the claimed proportions (including glycerol).
Claims 2-10 and 12-20 are allowable for reasons of dependency.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	11 January 2021